Bullard, J.
This is an action to recover a lot in the town of Clinton, which was adjudicated to the plaintiff at the public sale *414of the property of the estate of Josiah Nettles. The essential facts are stated in the report of the case when before us on a former occasion, when it was remanded with directions to receive in evidence the procés-verbal of the sale, without first showing that the plaintiff had complied with the terms of the sale. See 17 La. p. 253. The result of the second trial was a judgment in favor of the plaintiff for the lot, and the defendant lias appealed.
It appears from the record that after the lot had been adjudicated to the plaintiff, be proposed to the parish judge to give his notes with an endorser, according to the terms of sale; but that it was postponed and not done until the judge resigned his commission. The plaintiff afterwards called on his successor, and offered to comply with the terms of the sale, but the judge declined to act. It is not shown that the plaintiff was ever put in default, or that the lot was ever afterwards disposed of by the estate. •
It is now contended by the defendants, that the purchaser having neglected to give his notes as required by the conditions of the sale, the adjudication became absolutely null, as though it had never .taken place, and he relies upon article 2591 of the Civil Code, which provides, that when a thing is exposed at public sale with notice that the buyer shall give endorsed notes for the price, he is bound immediately after the sale, if required, to acquaint the auctioneer, or the seller, with the name of the person whom he offers for endorser, and if this endorser does not suit the seller, or, in his absence, the auctioneer,, the adjudication is considered as not having been made.
This argument would have great force if the purchaser had been put in default, by being required, in the words of the article, immediately after the sale, to name his endorser. There is no such proof, and we are not authorized to give effect to that article, unless a compliance with its conditions is shown by the party claiming the advantage of such failure by the purchaser. On the contrary, it appears from the testimony of Judge Scott, that the plaintiff was desirous at once of complying with the terms of the sale, and it is not shown that he was afterwards called on for that purpose. -
The court did not, in our opinion, err in admitting parol evidence to show what occurred at the time of the auction, or afterwards, in relation to a compliance with the terms of the sale; and extracts *415from the inventory, and procés-verbal of sales, duly certified, were properly admitted.
Muse, for the plaintiff.
J. P. Bullard, for the appellant.
But the court erred, in our opinion, in giving judgment for the plaintiff for the lot unconditionally. He should however been required to pay the price, according- to the terms of his purchase. In this respect the judgment must be reformed.
It is therefore ordered and decreed that the judgment of the District Court be reversed, that the plaintiff recover the lot described in his petition, with costs in the District Court; but that no writ of possession shall issue, until he shall have paid to the defendant the sum of one hundered and fifty six dollars, with interest at five per cent on one-third, from the 14th of January, 1836, on one-third from the 14th of January/ 1837, and on the balance, from the 14th of January, 1838; and that the plaintiff pay the costs of this appeal, provided that the defendant shall not take out execution until after thirty days from the filing of the mandate in the court below.